Case 2:18-cv-00638-JAD-BNW Document 34 Filed 07/12/19 Page 1 of 6




                                               ECF No. 34
Case 2:18-cv-00638-JAD-BNW Document 34 Filed 07/12/19 Page 2 of 6
Case 2:18-cv-00638-JAD-BNW Document 34 Filed 07/12/19 Page 3 of 6
Case 2:18-cv-00638-JAD-BNW Document 34 Filed 07/12/19 Page 4 of 6




              12th
Case 2:18-cv-00638-JAD-BNW Document 34 Filed 07/12/19 Page 5 of 6




                                                        ORDER

                                               Based on the parties' stipulation
                                        [ECF No. 34] and good cause appearing,
                                        IT IS HEREBY ORDERED that THE
                                        CLAIMS AGAINST Transco Leasing Co.
                                        and TEC Equipment are DISMISSED
                                        without prejudice, each side to bear its own
                                        fees and costs.

                                           Plaintiff has 10 days to file an
                                        amended complaint.

                                         _________________________________
                                                    ________   ______________  _ _
                                         U.S. Districtt Judge
                                                        Juuddgge Jennifer
                                                                   Jennif
                                                                        iifferr A. Dorsey
                                         Dated: July 15, 2019
